Citation Nr: 0842358	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury with osteochondroma effective prior to 
March 27, 2008.

Entitlement to a rating in excess of 30 percent for residuals 
of a right knee injury with osteochondroma effective since 
March 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Columbia, South 
Carolina in October 2006 to present testimony on the issue on 
appeal.  The Board notes that during the hearing, the veteran 
withdrew his claims for service connection for sleep apnea 
and for entitlement to an earlier effective date for the 
evaluation of his anxiety.  38 C.F.R. 
§ 20.204 (2008).  The hearing transcript has been associated 
with the claims file.

In addition, subsequent to an April 2007 Board remand, the 
veteran submitted a VA form 9 (Appeal to Board of Veterans' 
Appeals) dated December 2007 indicating that he desired to 
withdraw the issue of entitlement to an increased rating in 
excess of 30 percent for the service-connected generalized 
anxiety disorder.  As such, this issue is no longer before 
the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's right knee is not ankylosed.

2.  Throughout the course of the appeal, examination of the 
veteran's right knee has shown no lateral instability or 
recurrent subluxation.  

3.  There is no evidence of impairment of the semilunar 
cartilage or any impairment of the tibia and fibula.

4.  Throughout the course of the appeal, the veteran's 
service-connected right knee disability has been manifested 
by flexion limited to no less than 90 degrees.

5.  Prior to March 27, 2008, the veteran's right knee 
demonstrated no less than full extension.  

6.  As of March 27, 2008, the veteran's right knee 
demonstrates a limitation of extension to 20 degrees.  


CONCLUSIONS OF LAW

1.  Prior to March 27, 2008, the criteria for a rating in 
excess of 20 percent for residuals of a right knee injury 
with osteochondroma are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5261 (2008).

2.  Since March 27, 2008, the criteria for a rating in excess 
of 30 percent for residuals of a right knee injury with 
osteochondroma are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2003, September 2005, 
March 2006, and May 2007, the agency of original jurisdiction 
(AOJ) provided notice to the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for increased 
rating for residuals of a right knee injury with 
osteochondroma; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The AOJ explained that the veteran must 
show that his disability had increased in severity.  The AOJ 
also described the types of evidence that VA would consider 
in making this determination, such as statements from VA or 
private physicians, records from the Social Security 
Administration, medical records from state or local 
governments, or statements by current or former employers.  
The veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  During the veteran's October 2006 hearing before 
the Board, he reported that he had trouble standing and 
lifting things due to the instability in his knee, 
particularly in his garment business.  Thus, while the notice 
did not explicitly ask for the effect that the worsening has 
on his employment and daily life, the veteran provided that 
information during the course of the appeal.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Although the notice letters were also deficient in providing 
the veteran with at least general notice of the rating 
criteria by which his disability is rated, specific rating 
criteria were provided in the July 2005 Statement of the Case 
(SOC).  The claim was then readjudicated on all the evidence 
in the December 2007 Supplemental Statement of the Case 
(SSOC), the April 2008 Rating Decision, and the May 2008 
SSOC.  Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the essential 
fairness of the decision is preserved.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with his claim.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service 
connected residuals of a right knee injury with 
osteochondroma.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The evaluation granted for this veteran's right knee 
disability has increased during the pendency of the appeal.  
Thus, two distinct stages of evaluation are required.  

Service connection was established for the veteran's right 
knee condition by a September 1994 Board decision.  An 
October 1994 rating decision evaluated the right knee as 20 
percent disabling effective in August 1988 under DC 5257 as 
an unlisted knee impairment.  By rating decision issued in 
May 2008, the rating for the veteran's knee condition was 
increased to 30 percent effective since March 27, 2008 under 
DC 5257-5261.  See 38 C.F.R. § 4.27 (2008) (explaining that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned).  The 
March 2008 date of increase coincides with the date of VA 
examination showing an increase in severity of the veteran's 
right knee disability.  

Discussion of the applicable diagnostic criteria

As described above, the veteran's right knee disability is 
currently evaluated under DC 5257-5261.  Under DC 5257, 
unlisted or "other" knee impairments are evaluated based 
upon recurrent subluxation or lateral instability.  Slight 
recurrent subluxation or lateral instability is rated as 10 
percent disabling.  Moderate recurrent subluxation or lateral 
instability is rated as 20 percent disabling.  Severe 
recurrent subluxation or lateral instability is rated as 30 
percent disabling.  38 C.F.R. § 4.71a (2008).  

DC 5261 rates knee and leg disabilities based on limitation 
of extension.  This code provides that when extension is 
limited to 5 degrees, a noncompensable rating is assigned.  
Extension limited to 10 degrees warrants a 10 percent rating; 
limitation to 20 degrees warrants a 30 percent rating; 
limitation to 30 degrees warrants a 40 percent rating; and 
limitation to 45 degrees warrants a 50 percent rating.  Id. 

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.P.R. § 4.71, Plate II 
(2008).

Other rating criteria used to evaluate disabilities of the 
knee and leg apply where there is ankylosis of the knee (DC 
5256), dislocation of the semilunar cartilage (DC 5258), 
removal of the semilunar cartilage (DC 5259), limitation of 
flexion (DC 5260), or impairment of the tibia and fibula (DC 
5262).  38 C.F.R. § 4.71a (2008).  There is no medical 
evidence of these conditions involving the veteran's right 
knee.  As such, the Board determines that these diagnostic 
codes are not applicable in evaluating the veteran's service-
connected right knee disability.  

However, while the findings are inconclusive, there are some 
medical findings pertinent to degenerative changes (DCs 5003 
& 5010) and recurvatum (DC 5263) of the knee.  Therefore, the 
rating criteria addressing these conditions will be discussed 
in full.  

DC 5010 pertains to arthritis due to trauma, and directs that 
it be rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5003 (2008).  Under that code, the Schedule 
directs that arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2008).  Where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  See id.  The 20 and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  See 
id., Note (1).

VA General Counsel also has held that a claimant who has both 
arthritis and instability of a knee may be granted separate 
evaluations under DCs 5003 and 5257, respectively, without 
violating the rule against pyramiding in 38 C.F.R. § 4.14.  
However, any such separate rating must be based on additional 
disabling symptomatology.  That is to say that separate 
evaluations are appropriate so long as there is evidence of 
limitation of motion that meets the requirements of the zero 
percent level under either DC 5260 or 5261.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (August 14, 1998).

A final diagnostic code, DC 5263, provides a 10 percent 
evaluation for acquired traumatic genu recurvatum with 
weakness and insecurity in weight-bearing objectively 
demonstrated.  38 C.F.R. § 4.71a (2008).  

Additionally, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss  due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 
The Board now turns to a discussion of the medical evidence 
showing the severity of the veteran's right knee disability 
during the respective stages of evaluation during this 
appellate period.  Evaluation of the diagnostic criteria for 
each applicable diagnostic code will be addressed below.  

Evaluation of the veteran's service-connected right knee 
disability

VA examinations conducted in March 2004, June 2007, and March 
2008 describe a stable right knee joint with evidence of 
prior repair of the anterior cruciate ligament and multiple 
hereditary exostoses, or bony growths.  Dorland's Illustrated 
Medical Dictionary  668, (31st ed. 2007) (defining 
exostosis).  No instability of the knee joint was found.  VA 
examinations, March 2008, June 2007 & March 2004.  In March 
2004, the examiner reports that McMurray's sign and drawer 
sign are negative.  There was no crepitus noted or pain 
reported during range of motion testing.  VA examination, 
March 2004.  In June 2007, there was a slightly positive 
anterior drawer sign, but no other finding of "subluxation" 
of the knee joint.  The March 2008 examination shows no 
instability, tenderness, crepitus, or warmth, although some 
popping was found during range of motion testing.  However, 
in the absence of a clinical finding of subluxation, the 
Board finds that evaluation under DC 5257 is not appropriate 
in this case.  

Prior to March 2008, the knee showed full extension with no 
greater than 20 degrees of limitation of flexion.  See VA 
examination reports, June 2007 & March 2004.  Since March 
2008, the knee shows 20 degrees of limitation of extension 
and 50 degrees of limitation of flexion.  See VA examination 
report, March 2008.  As the knee is not fixed in position at 
any point during the appeal, there is no ankylosis under DC 
5256.  Although there is a limitation of flexion to no less 
than 90 degrees, such limitation is not compensable under DC 
5260 unless it is limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a (2008).  

Since there is no limitation of extension, DC 5261 does not 
apply prior to March 27, 2008.  However, as of March 27, 
2008, extension is limited to 20 degrees with pain.  VA 
examination, March 2008.  A limitation to this degree 
warrants a 30 percent evaluation, and no more, under DC 5261.  
38 C.F.R. § 4.71a (2008).  On this basis, the evaluation of 
the veteran's right knee disability was increased to 30 
percent effective March 27, 2008.   See Rating Decision 
issued in May 2008. 

The Board notes that in March and May 2004 the veteran was 
found to have five degrees of hyperextension or recurvatum.  
See VA examination, March 2004; see also VA orthopedic note 
addendum, dated May 27, 2004.  However, this impairment 
appears to have been only temporary in nature as the 
veteran's right knee is now shown to have significant 
limitation of extension, i.e. the knee is now unable to meet 
full extension, therefore hyperextension is, by definition, 
impossible.  The diagnostic code for genu recurvatum, DC 
5263, is determined not to be appropriate in this case as it 
is not the most indicative of the veteran's true knee 
disability.  Furthermore, rating the disability under this 
diagnostic code would preclude a rating greater than 10 
percent, to include any increase in compensation now granted 
under DC 5261 for limitation of extension.  It should be 
noted that the assignment of a particular diagnostic code to 
evaluate a disability is dependent on the facts of a 
particular case, and the Board has the authority to determine 
when one diagnostic code is more appropriate than another 
given the facts of the case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993); see also Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board now turns to a discussion of whether any additional 
rating may be appropriate at any point during the appeal 
under diagnostic codes pertaining to arthritis.  Under 
certain circumstances, a knee disability can be granted 
separate ratings for arthritis and for limitation of motion 
or instability without violation of the pyramiding rule in 
38 C.F.R. § 4.14.  See, e.g., VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997).  However, in this case, the medical 
evidence does not present a clear and consistent 
determination as to whether there is objective evidence of 
arthritic changes of the right knee.  The March 2004 VA 
examiner states that x-rays obtained in 2001 show "mild 
narrowing consistent with mild osteoarthritis."  However, x-
rays taken in conjunction with the March 2004 exam show "no 
significant arthropathy in either knee."  VA radiology 
report, March 2004.  Ultimately, the March 2004 examiner did 
not diagnose any arthritic condition or degenerative changes 
of the right knee.  

In April 2004, a magnetic resonance imaging (MRI) study was 
completed, which found mild to moderate two compartment 
osteoarthritic change of the right knee.  However, the most 
recent x-rays obtained in March 2008 show that the veteran's 
knee joint spaces are normal and no arthritic condition or 
degenerative changes are identified.  See VA radiology 
report, March 2008.  Where, as here, the diagnostic imaging 
reports are inconsistent, the Board must rely heavily upon 
the findings of VA examiners who have the specialized medical 
training and knowledge necessary to interpret the diagnostic 
imaging results and render a credible diagnosis of arthritis 
if warranted.  

During the process of this appeal, VA examiners have reviewed 
the claims file, personally examined the veteran, ordered 
contemporaneous diagnostic tests when necessary, and arrived 
at conclusions as to the proper diagnosis of the veteran's 
right knee condition on three separate occasions.  See VA 
examinations, March 2008, June 2007, & March 2004.  The Board 
finds the absence of any diagnosis of arthritis rendered upon 
any of these VA examinations to be the most probative 
evidence on this issue.  As such, the Board finds that 
without a definitive clinical diagnosis of arthritis, 
additional rating under DCs 5010 or 5003 is not appropriate.   
 
Finally, the Board has considered the application of an 
additional rating based upon functional loss of the right 
knee.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2008); see also 
DeLuca, supra.  However, at no point in the appeal is there 
any objective showing of additional pain, fatigue, or 
weakened movement on repetitive testing.  See VA 
examinations, supra. 

In sum, when taken as a whole the medical evidence presents a 
picture of the veteran's right knee disability consistent 
with a rating of 20 percent prior to March 27, 2008 and a 
rating of 30 percent thereafter.  The rating increase is 
appropriately based upon an increase in severity shown in the 
veteran's limitation of extension of the right knee under DC 
5261.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. 
§ 3.321(b)(1).  In this case, there has been no assertion or 
showing by the appellant that his service-connected right 
knee disability has necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Increased evaluation for the veteran's service-connected 
right knee condition is not warranted.


ORDER

A rating in excess of 20 percent for residuals of a right 
knee injury with osteochondroma effective prior to March 27, 
2008, is denied.                        

A rating in excess of 30 percent for residuals of a right 
knee injury with osteochondroma effective since March 27, 
2008, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


